UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7610



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM A. BROWN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CR-94-2, CA-96-3815-3-0)


Submitted:   February 11, 1999          Decided:     February 24, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William A. Brown, Appellant Pro Se. Beth Drake, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William A. Brown seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Brown, Nos. CR-94-2;

CA-96-3815-3-0 (D.S.C. Oct. 16, 1998).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2